Name: 84/285/EEC: Commission Decision of 10 May 1984 approving a flood protection programme for the HÃ ©rault Valley submitted pursuant to Council Directive 79/174/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  cultivation of agricultural land;  agricultural structures and production;  organisation of transport;  regions of EU Member States;  executive power and public service
 Date Published: 1984-05-25

 Avis juridique important|31984D028584/285/EEC: Commission Decision of 10 May 1984 approving a flood protection programme for the HÃ ©rault Valley submitted pursuant to Council Directive 79/174/EEC (Only the French text is authentic) Official Journal L 139 , 25/05/1984 P. 0040 - 0041*****COMMISSION DECISION of 10 May 1984 approving a flood protection programme for the HÃ ©rault Valley submitted pursuant to Council Directive 79/174/EEC (Only the French text is authentic) (84/285/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/174/EEC of 6 February 1979 concerning the flood protection programme in the HÃ ©rault Valley (1), and in particular Article 2 thereof, Whereas the said programme, drawn up pursuant to the Directive referred to above, was submitted to the Commission by the French Government on 7 February 1984 and was followed, on 1 March, by a note, point III of which has been deleted; Whereas, in accordance with the nature of the common measure provided for in Directive 79/174/EEC, the programme is designed to supplement the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions of France, as provided for in Directive 78/627/EEC (2), approved by Commission Decision 79/909/EEC of 18 October 1979 (3); Whereas the said programme contains all the information specified in Article 3 of Directive 79/174/EEC; whereas it is therefore possible to achieve the common measure's objectives; whereas, however, approval of the programme should be conditional upon the irrigation water being used for purposes other than the irrigation of any vineyards which may remain in the area in question; Whereas, under Article 7 of Directive 79/174/EEC, detailed rules should be laid down in agreement with the French Republic concerning the information to be approved on a regular basis on the programme's progress; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measure provided for in this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The flood protection programme for the HÃ ©rault Valley, submitted, pursuant to Directive 79/174/EEC, by the French Government on 7 February 1984 and supplemented by a note on 1 March 1984, is hereby approved. 2. Approval is conditional upon the irrigation water made available as a result of the measures provided for in the programme being used for purposes other than the irrigation of any vineyards which may remain in the area in question. Article 2 The detailed rules concerning the information to be provided by the French Republic on a regular basis, pursuant to Article 7 of Directive 79/174/EEC, on the implementation of the programme shall be as follows: The French Government shall present before 1 November each year a report containing the following information: 1. In respect of flood protection work, information on: 1.1. the construction of the flood-control dam; 1.2. the construction of the flood-protection embankments; 1.3. floodwater disposal by re-routing the HÃ ©rault; 1.4. miscellaneous work. 2. In respect of vineyard conversion operations: 2.1. the number of hectares concerned, stating how much grubbing has been done; 2.2. the location of the areas concerned; 2.3. the number of hectares where irrigation facilities have been installed; 2.4. the location of the irrigated areas (stating whether grubbing has already been done or when it will be); 2.5. the total cost of irrigation. 3. In respect of the crops substituted: 3.1. the total number of hectares on which substitute crops are to be grown; 3.2. the number of hectares of open-grown vegetables; 3.3. the number of hectares of vegetables grown under cover; 3.4. the number of hectares of horticultural crops; 3.5. the number of hectares of seed crops, the number of hectares of protein crops; 3.6. the number of hectares of other crops (stating the location of the areas concerned). Article 3 This Decision is addressed to the French Republic. Done at Brussels, 10 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 38, 14. 2. 1979, p. 18. (2) OJ No L 206, 29. 7. 1978, p. 1. (3) OJ No L 280, 9. 11. 1979, p. 32.